Citation Nr: 0803268	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  93-09 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for irritable 
colon.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty form January 1952 to 
January 1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that assigned 10 percent evaluations for 
irritable colon and prostatitis.

In November 1998, the Board remanded the matter to the RO for 
additional development.  After accomplishing the requested 
development, the RO assigned a 20 percent evaluation for the 
veteran's service-connected prostatitis.

In a June 2004 decision, the Board denied increased ratings 
for irritable colon and prostatitis. 

The appellant appealed the Board's June 2004 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a memorandum decision of May 2007, the Court 
affirmed the decision concerning the denial of the increased 
rating for prostatitis.  The Court vacated that part of the 
Board's decision regarding the denial of an increased rating 
for irritable colon.  

Since the Board denial of an increased rating for 
prostatitis, the veteran and representative have continued 
their arguments regarding this issue.  It appears that the 
matter for increased ratings for both disorders have been 
raised at the RO.  The file before the Board does not reveal 
that the appeal process as to the reopened claims has been 
completed.  The instant issue is before the Board secondary 
to the action of the Court, not stemming from reopened 
claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

During the pendency of this appeal, the veteran in a 
September 2006 letter indicated that he received emergency 
care for irritable colon in March 2006 from a contract 
physician.  The veteran indicated that he requested that the 
clinical records associated with that treatment be sent to 
the West Palm Beach VA Medical Center (VAMC).  Clinical notes 
dated in March 2006 from the West Palm Beach VAMC show that 
the veteran telephoned the VAMC and was advised to seek 
medical treatment, if necessary; but the treatment records 
from the private contractor are not contained in the claims 
file.  

Further, in September 2006, the veteran also submitted a VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA, which indicated that he received medical 
care for irritable colon from Dr. T. M.  It does not appear 
that the RO attempted to obtain these records.      

In a statement received in December 2006, the veteran 
reported that he received treatment for irritable colon from 
a private physician, Dr. J. V.  The claims file contains a 
1995 statement from this physician, but no current records.  
Further development is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health care providers who have provided 
treatment for his service connected 
irritable colon.  When the requested 
information and any necessary 
authorizations have been received, the 
RO/AMC should request legible copies of 
all pertinent clinical records that have 
not been previously obtained, including 
records that date from 1992 to the 
present, from Dr. J. V., (2560 Ocean Ave., 
Brooklyn, New York, 11229) and Dr. T. M., 
(Prime Columbia Green Medical Associates, 
949 Columbia St., Hudson, New York, 
12534), as well as March 2006 emergency 
treatment records from the private 
contractor referred to by the veteran.  
All records obtained should be associated 
with the claims file.

2.  After receipt of the most current 
medical records, but whether or not 
records are obtained, the RO/AMC should 
arrange for further examination.  The 
veteran should be furnished additional 
examination to determine the nature and 
severity of his service connected colon 
disorder.  All indicated tests and studies 
should be performed.  The claims folder 
should be made available to the examiner 
prior to completing the examination 
report.

3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record 
with regard to this issue.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



